Title: From Thomas Jefferson to John Harvie, 5 December 1799
From: Jefferson, Thomas
To: Harvie, John



Dear Sir
Monticello Dec. 5. 99.

Being [near an absence] from home of several months, I have, [among] other […]ed things, turned to the papers respecting the land [case between us]. I have thereupon made a statement of facts respecting it, […] [had] been proposed between us, & of the law on those facts according [to my con]ception of it. this I enclose you, and shall be glad to recieve [at] Philadadelphia your counterstatement. if it [should not require] […] to [propose] […] to close the case for [arbitrators]. I am the more anxious to get this […] settled, as I understand [with great] pleasure you intend your lands here for your son, and […] to look forward to him as too agreeable a neighbor to be [willing] to have our acquaintaince clouded with any thing of this kind. [between] you & me it [will be settled] with [as much] indifference as a question [concerning arithmetical quantities]. it is a mere difference of opinion, & we have known one another too long to suffer our esteem to be shaken by any thing of this kind. I am Dear Sir
Your affectionate friend & servt.

Th: Jefferson

